      Case 2:16-md-02724-CMR Document 1676 Filed 02/08/21 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                       MDL 2724
 IN RE: GENERIC PHARMACEUTICALS
                                                       16-MD-2724
 PRICING ANTITRUST LITIGATION


 THIS DOCUMENT RELATES TO:

 Rite Aid Corporation and Rite Aid Hdqtrs. Corp.       HON. CYNTHIA M. RUFE
 v. Actavis Holdco U.S., Inc., et al., 20-cv-03367

 Winn-Dixie Stores, Inc. v. Actavis Holdco U.S.,
 Inc., et al., 20-cv-06290

 Walgreen Company v. Actavis Holdco U.S., Inc.,
 et al., 20-cv-06258

 Molina Healthcare, Inc. v. Actavis Elizabeth,
 LLC., et al., 20-cv-00695

 Humana Inc. v. Actavis Elizabeth, LLC., et al., 19-
 cv-04862

 Health Care Service Corp. v. Actavis Elizabeth,
 LLC., et al., 19-cv-05819

                      DEFENDANT STRIDES PHARMA, INC.’S
                  RULE 7.1 CORPORATE DISCLOSURE STATEMENT

       Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Defendant Strides Pharma,

Inc. (“SPI”) discloses that its ultimate parent corporation is Strides Pharma Science Limited, a

publicly held company the shares of which are traded on BSE Ltd. under the scrip code 532531

and on the National Stock Exchange of India Ltd. under the scrip code STAR. There are no

publicly traded companies between SPI and Strides Pharma Science Limited.


 Date: February 8, 2021                     Respectfully submitted,

                                            /s/ Douglas Tween
Case 2:16-md-02724-CMR Document 1676 Filed 02/08/21 Page 2 of 3




                            Douglas Tween
                            LINKLATERS LLP
                            1290 Avenue of the Americas
                            New York, N.Y. 10104
                            (212) 903-9072
                            douglas.tween@linklaters.com

                            Attorney for Defendant Strides Pharma, Inc.




                               2
      Case 2:16-md-02724-CMR Document 1676 Filed 02/08/21 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that the foregoing Defendant Strides Pharma, Inc. Rule 7.1 Corporate

Disclosure Statement was served on February 8, 2021 by the Court’s electronic filing system to

all counsel of record in the above-captioned action.


                                                           /s/ Douglas Tween




                                                3
